Case 1:20-cv-02898-VM Document 41 Filed 05/29/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

DCH LICENSING L.L.C.., Case No.: 20-cv-2898
Plaintiff,
-against-
JEFFREY RINDE, CKR LAW LLP, DAVID AULT, STIPULATION EXTENDING
STRAIGHTLINE CAPITAL L. L. C., TIME TO ANSWER

AULT CAPITAL. LLC, DONALD HIRSCH,
EUWANA CAPITAL LLC, MONSTER CAPITAL
CORP., and RICK SIEGEL,

Defendants.

 

 

IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that
the time for Defendanty Jeffrey-Rinde-and CKR Law LLP, to appear, answer, and/or move with
relation to the Summons and Complaint in this action be, and hereby is, extended to and
including June 22, 2020.

IT IS FURTHER STIPULATED AND AGREED that signature by facsimile or scan is

deemed sufficient and that this stipulation may be executed in counterparts.

 

 

Dated: Mineola, NY Dated: May Ag AORO
May 21, 2020
JOHNSTON LAW LLC CKR LAW LLP
DANIEL A. JOHNSTON CYEFFREYRINDE
Attorney for Plaintiff On Behalf of Defendants:
DCH LICENSING L.L.C. JEFFREY RNDE-and CKR LAW LLP
332 Willis Ave. 1330 Avenue of the Americas, 12th &
Mineola, New York 11501 14th Floors
SDNY Bar: DJ0235 New York, New York 10019

T: (516) 388-7611
Dan(f@iJohnstonLawN Y.com

4603876-1
